
	
		I
		111th CONGRESS
		1st Session
		H. R. 992
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the James Madison Memorial Commission to
		  develop a plan of action for the establishment and maintenance of a James
		  Madison memorial in Washington, DC, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 James Madison Memorial Commission Act
			 of 2009.
		2.FindingsCongress finds the following:
			(1)President James Madison is often referred
			 to as Father of the Constitution for his influence on the
			 Nation's fundamental laws.
			(2)At age 29, James Madison was the youngest
			 delegate at the Continental Congress.
			(3)In Congress, Representative James Madison
			 drafted the legislation to enact the Bill of Rights.
			(4)President James Madison declared war on
			 Great Britain, igniting the War of 1812.
			(5)President James Madison approved the Treaty
			 of Ghent which ended the War of 1812.
			(6)President James Madison was the first
			 United States Congressman to become President.
			(7)President James Madison signed a
			 congressional resolution admitting Louisiana to the Union as the eighteenth
			 State on April 30, 1812.
			(8)President James Madison signed a
			 congressional resolution admitting Indiana to the Union as the nineteenth State
			 on December 11, 1816.
			3.Establishment of
			 commission
			(a)In
			 GeneralThere is established
			 the James Madison Memorial Commission (hereafter in this Act referred to as the
			 Commission) to plan for the design and construction of a
			 memorial in Washington, DC to be a tribute to the many accomplishments of James
			 Madison.
			(b)MembershipThe
			 Commission shall consist of 23 members appointed not later than 6 months after
			 the date of the enactment of this Act as follows:
				(1)The President shall
			 appoint 7 voting members.
				(2)The Speaker of the
			 House of Representatives, the minority leader of the House of Representatives,
			 the majority leader of the Senate, and the minority leader of the Senate shall
			 each appoint 3 voting members.
				(3)In addition to the
			 members appointed under paragraph (2), the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, the
			 majority leader of the Senate, and the minority leader of the Senate shall each
			 appoint 1 nonvoting member.
				(c)QualificationsMembers
			 of the Commission shall be chosen from among individuals, or representatives of
			 institutions or entities, who possess either—
				(1)a demonstrated commitment to the research,
			 study, or promotion of the work and life of former President James Madison or
			 Presidential history in general, and—
					(A)expertise in
			 museum administration;
					(B)expertise in
			 fundraising for nonprofit or cultural institutions;
					(C)experience in the
			 study and teaching of Presidential history at the post-secondary level;
			 or
					(D)extensive
			 experience in public or elected service; or
					(2)experience in the
			 administration of, or the planning for the establishment of, museums devoted to
			 the study and promotion of the history of Government.
				4.Report;
			 termination
			(a)DeadlineNot later than 24 months after the date of
			 the Commission’s first meeting, the Commission shall submit to the Secretary of
			 the Interior a report containing a plan for the design and construction of a
			 memorial in Washington, DC to be a tribute to the many accomplishments of James
			 Madison.
			(b)TerminationThe
			 Commission shall terminate not later than 30 days after submitting the report
			 pursuant to subsection (a).
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of the Interior such funds as
			 are necessary to carrying out the activities of the Commission.
		
